DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1 and 9.
b.    Pending: 1-16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 	
	
Yu US Patent 9922714 (hereinafter Yu).

Regarding independent claim 1, YU teaches a memory system (100 in figure 1A) comprising: 
a non-volatile memory chip (108 in figure 1A) capable of determining an erase voltage (“erase voltage” has been interpreted as voltages (including magnitude and/or timing) used during an erase operation, such as voltages to a bit line, a source line, control gate(s) of drain side select transistor(s), control gate(s) of source side select transistor(s), and control gates of memory cells) according to a temperature (Temp in figure 10D) of the non-volatile memory chip and a correction parameter (“correction parameter” has been interpreted as difference/offset between a reference and current value, for example, reference could be Vss in figure 10B, then 834 or 832 in figure 10B can be calculated, col 20 lines 29-40, “…the processor 122c could calculate a Vsg based on an equation that represents line 832 in FIG. 10B, or curve 836 in FIG. 10C…”); and 
a controller (122 in figure 1A) configured to update the correction parameter (col 20 lines 29-40, “…the processor 122c could calculate a Vsg based on an equation that represents line 832 in FIG. 10B, or curve 836 in FIG. 10C…”) of the non-volatile memory chip according to temperature information (Temp in figure 10D) related to the temperature of the non-volatile memory chip, wherein the non-volatile memory chip is configured to determine the erase voltage (Vsg0 in figure 9B/9C/10B/10C, Ver in figure 13A/13B) according to the temperature of the non-volatile memory chip (1106 in figure 11A, 1202 in figure 12A) and the updated correction parameter received from the controller (col 20 lines 29-40, “…the processor 122c could calculate a Vsg based on an equation that represents line 832 in FIG. 10B, or curve 836 in FIG. 10C…”). 

Regarding claim 2, YU teaches the memory system according to claim 1, wherein the non-volatile memory chip (108 in figure 1A) is capable of determining the erase voltage (col 20 lines 29-40, “…the processor 122c could calculate a Vsg based on an equation that represents line 832 in FIG. 10B, or curve 836 in FIG. 10C…”) based on a first function (“equation” in col 20 lines 29-40, or curves in figure 10A/10B/10C, curves of Ver in figure 13A/13B, e.g., equation 834 in figure 10B, or could be Vsg voltage difference between t3 and t4 in figure 10B, or Vsg difference in figure 10A/10B/10C) defined by the correction parameter (“correction parameter” has been interpreted as difference/offset between a reference and current value), the controller is further configured to: apply the temperature information (Temp in figure 10D) to a second function (equation 832 in figure 10B, or temperature difference between t3 and t4 in figure 10B, temperature difference in figure 10A/10B/10C, or value in X axis in figure 10A/10B/10C) to obtain a deviation amount (the amount of Vsg between 834 and 832 in figure 10B) of an appropriate erase voltage value obtained by the first function (equation 834 in figure 10B, or Vsg voltage difference between t3 and t4 in figure 10B, or Y axis in figure 10A/10B/10C), and update the correction parameter (“correction parameter” has been interpreted as difference/offset between a reference and current value) according to the obtained deviation amount, and the non-volatile memory chip is further configured to apply the temperature (Temp in figure 10D) of the non-volatile memory chip to the first function (equation 834 in figure 10B, or Vsg voltage difference between t3 and t4 in figure 10B) defined by the updated correction parameter received from the controller to determine the erase voltage. 

Regarding claim 3, YU teaches the memory system according to claim 2, wherein the non-volatile memory chip is capable of measuring the temperature (115 in figure 1A, 1002 in figure 10D) of the non-volatile memory chip, the controller is further configured to: obtain a difference (e.g., temperature difference between t3 and t4 in figure 10B, or could be temperature difference between t5 and current temperature in figure 10B) between a temperature of the non-volatile memory chip at a first timing (e.g., time when temperature is at t4 in figure 10B) and a temperature of the non-volatile memory chip at a second timing (e.g., time when temperature is at t3 in figure 10B), the first timing being a timing at which a data erase operation is performed on the non-volatile memory chip (erase operation occurs when temperature is at t4 in figure 10B), the second timing being a timing subsequent to the first timing (erase operation occurs when temperature is at t3 in figure 10B), apply the difference (temperature difference between t3 and t4 in figure 10B) as the temperature information to the second function (temperature difference between t3 and t4 in figure 10B) to obtain the deviation amount, and update the correction parameter (“correction parameter” has been interpreted as difference/offset between a reference and current value) according to the obtained deviation amount, and the non-volatile memory chip is further configured to: at the first (erase operation occurs when temperature is at t4 in figure 10B) and second timings (erase operation occurs when temperature is at t3 in figure 10B), measure the temperature of the non-volatile memory chip, and at the second timing (erase operation occurs when temperature is at t3 in figure 10B), apply the measured temperature to the first function (equation 834 in figure 10B, or Vsg voltage difference between t3 and t4 in figure 10B) defined by the updated correction parameter received from the controller to determine the erase voltage (col 20 lines 29-40 of YU, “…the processor 122c could calculate a Vsg based on an equation that represents line 832 in FIG. 10B, or curve 836 in FIG. 10C…”). 


Regarding claim 4, YU teaches the memory system according to claim 3, wherein when the difference (temperature difference in figure 10B) is greater than a threshold (in a situation t5 is chosen as reference in figure 10B, then figure 10B teaches when temperature difference is more than t5-t4, Vsg starts to go down linearly as temperature cool down), the deviation amount (Vsg difference between new temperate and t5 in figure 10B) obtained by applying the difference to the second function (equation 832 in figure 10B, or temperature difference between t3 and t4 in figure 10B, temperature difference in figure 10A/10B/10C, or X axis in figure 10A/10B/10C) increases in proportion to the difference. 

Regarding claim 5, YU teaches the memory system according to claim 4, wherein when the difference (temperature difference between t5 and current temperature in figure 10B) is less than the threshold (in a situation t5 is chosen as reference in figure 10B, then figure 10B teaches when temperature difference is less than t5-t4, Vsg stay the same even when temperature cool down), the deviation amount obtained by applying the difference (temperature difference between t5 and current temperature in figure 10B) to the second function (X axis in figure 10A/10B/10C of Yu) is zero. 

Regarding claim 6, YU teaches the memory system according to claim 4, wherein when the difference is less than the threshold, the deviation amount obtained by applying the difference to the second function decreases in proportion to the difference (col19 lines 41-61, it is possible at higher temperatures for the magnitude of the select gate voltage to be inversely related to temperature. For example, the slope of line 834 could become negative at some temperature above t5...”) 
Regarding claim 8, YU teaches the memory system according to claim 1, wherein the non-volatile memory chip includes a temperature sensor (115 in figure 1A, 1002 in figure 10D) for measuring the temperature of the non-volatile memory chip. 

Regarding independent claim 9, YU teaches a memory system (100 in figure 1A) comprising: 
a plurality of non-volatile memory chips (col 4 lines 20-23, “…the one or more memory die 108…”), each capable of determining an erase voltage (“erase voltage” has been interpreted as voltages (including magnitude and/or timing) used during an erase operation, such as voltages to a bit line, a source line, control gate(s) of drain side select transistor(s), control gate(s) of source side select transistor(s), and control gates of memory cells) according to a temperature (Temp in figure 10D) thereof and a correction parameter (“correction parameter” has been interpreted as difference/offset between a reference and current value, for example, reference could be Vss in figure 10B, then 834 or 832 in figure 10B can be calculated, col 20 lines 29-40, “…the processor 122c could calculate a Vsg based on an equation that represents line 832 in FIG. 10B, or curve 836 in FIG. 10C…”); and 
a controller (122 in figure 1A, col 4 lines 24-30, “…controller may be separate from the memory die…”) configured to update the correction parameter (col 20 lines 29-40, “…the processor 122c could calculate a Vsg based on an equation that represents line 832 in FIG. 10B, or curve 836 in FIG. 10C…”) of each of the non-volatile memory chips according to temperature information (Temp in figure 10D) thereof, wherein each of the non-volatile memory chips is configured to determine the erase voltage (Vsg0 in figure 9B/9C/10B/10C, Ver in figure 13A/13B) according to the temperature thereof and the updated correction parameter received from the controller (col 20 lines 29-40, “…the processor 122c could calculate a Vsg based on an equation that represents line 832 in FIG. 10B, or curve 836 in FIG. 10C…”).

Regarding claim 10, YU teaches the memory system according to claim 9, wherein each of the non-volatile memory chips (108 in figure 1A) is capable of determining the erase voltage (col 20 lines 29-40, “…the processor 122c could calculate a Vsg based on an equation that represents line 832 in FIG. 10B, or curve 836 in FIG. 10C…”) based on a first function (“equation” in col 20 lines 29-40, or curves in figure 10A/10B/10C, curves of Ver in figure 13A/13B, e.g., equation 834 in figure 10B, or could be Vsg voltage difference between t3 and t4 in figure 10B, or Vsg difference in figure 10A/10B/10C) defined by the correction parameter (“correction parameter” has been interpreted as difference/offset between a reference and current value), the controller is further configured to: for each of the non-volatile memory chips, apply the temperature information (Temp in figure 10D) to a second function (equation 832 in figure 10B, or temperature difference between t3 and t4 in figure 10B, temperature difference in figure 10A/10B/10C, or value in X axis in figure 10A/10B/10C) to obtain a deviation amount (the amount of Vsg between 834 and 832 in figure 10B) of an appropriate erase voltage value obtained by the first function (equation 834 in figure 10B, or Vsg voltage difference between t3 and t4 in figure 10B, or Y axis in figure 10A/10B/10C), and update the correction parameter (“correction parameter” has been interpreted as difference/offset between a reference and current value) according to the obtained deviation amount, and each of the non-volatile memory chips is further configured to apply the temperature (Temp in figure 10D) thereof to the first function (equation 834 in figure 10B, or Vsg voltage difference between t3 and t4 in figure 10B) defined by the updated correction parameter received from the controller to determine the erase voltage. 

Regarding claim 11, YU teaches the memory system according to claim 10, wherein each of the non-volatile memory chips is capable of measuring the temperature (115 in figure 1A, 1002 in figure 10D) thereof, the controller is further configured to: for each of the non-volatile memory chips, obtain a difference (e.g., temperature difference between t3 and t4 in figure 10B, or could be temperature difference between t5 and current temperature in figure 10B) between a temperature of the non-volatile memory chip at a first timing (e.g., time when temperature is at t4 in figure 10B) and a temperature of the non-volatile memory chip at a second timing (e.g., time when temperature is at t3 in figure 10B), the first timing (erase operation occurs when temperature is at t4 in figure 10B) being a timing at which a data erase operation is performed on the non-volatile memory chip, the second timing (e.g., time when temperature is at t3 in figure 10B) being a timing subsequent to the first timing, apply the difference (temperature difference between t3 and t4 in figure 10B) as the temperature information to the second function (temperature difference between t3 and t4 in figure 10B) to obtain the deviation amount, and update the correction parameter (“correction parameter” has been interpreted as difference/offset between a reference and current value) according to the obtained deviation amount, and each of the non-volatile memory chips is further configured to: at the first (erase operation occurs when temperature is at t4 in figure 10B) and second timings (erase operation occurs when temperature is at t3 in figure 10B), measure the temperature (Temp in figure 10D) of the non-volatile memory chip, and at the second timing (erase operation occurs when temperature is at t3 in figure 10B), apply the measured temperature to the first function (equation 834 in figure 10B, or Vsg voltage difference between t3 and t4 in figure 10B) defined by the updated correction parameter received from the controller to determine the erase voltage. 

Regarding claim 12, YU teaches the memory system according to claim 11, wherein for each of the non-volatile memory chips, when the difference (temperature difference in figure 10B) is greater than a threshold (in a situation t5 is chosen as reference in figure 10B, then figure 10B teaches when temperature difference is more than t5-t4, Vsg starts to go down linearly as temperature cool down), the deviation amount (Vsg difference between new temperate and t5 in figure 10B) obtained by applying the difference to the second function (equation 832 in figure 10B, or temperature difference between t3 and t4 in figure 10B, temperature difference in figure 10A/10B/10C, or X axis in figure 10A/10B/10C) increases in proportion to the difference. 

Regarding claim 13, YU teaches the memory system according to claim 12, wherein for each of the non-volatile memory chips, when the difference (temperature difference between t5 and current temperature in figure 10B) is less than the threshold (in a situation t5 is chosen as reference in figure 10B, then figure 10B teaches when temperature difference is less than t5-t4, Vsg stay the same even when temperature cool down), the deviation amount obtained by applying the difference to the second function is zero. 

Regarding claim 14, YU teaches the memory system according to claim 12, wherein for each of the non-volatile memory chips, when the difference is less than the threshold, the deviation amount obtained by applying the difference to the second function decreases in proportion to the difference (col19 lines 41-61, it is possible at higher temperatures for the magnitude of the select gate voltage to be inversely related to temperature. For example, the slope of line 834 could become negative at some temperature above t5...”)

Regarding claim 16, YU teaches the memory system according to claim 9, wherein each of the non-volatile memory chips includes a temperature sensor for measuring the temperature thereof (115 in figure 1A, 1002 in figure 10D)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu US Patent 9922714 (hereinafter Yu), in view of Wang PG PUB 20170285944 (hereinafter Wang).

	
Regarding claim 7, YU teaches the memory system according to claim 2, further comprising: a board (housing where chip 100 is located in figure 1A) on which the non-volatile memory chip is mounted, wherein the non-volatile memory chip is capable of measuring the temperature of the non-volatile memory chip (115 in figure 1A).
Yu further teaches in col 5 lines 4-36 that “temperature-sensing circuit 115 could be located off the memory die 108, in the controller 122”. “In this case, processor 112c may determine a magnitude to use for a select gate voltage, a duration of an erase voltage, and/or a starting magnitude for an erase voltage in a series of erase voltages.”
But Yu does not teach the controller is further configured to: acquire information about a mounting position of the non-volatile memory chip, obtain a degree of heat influence from the controller to the non-volatile memory chip according to the information about the mounting position, apply the degree of heat influence as the temperature information to the second function to obtain the deviation amount, and update the correction parameter according to the obtained deviation amount, and the non-volatile memory chip is further configured to: measure the temperature of the non-volatile 
However, Wang teaches in [0053] that in a case that temperature sensor is located off chip, as indicated in figure 1, temperature of the chip can be calculated based on “pre-stored relationship” between the sensor and memory chip ([0053] of Wang, “…chip temperature sensor 112 measures a temperature at a position between the NAND memories 110. ..The job manager 132 may pre-store a relationship between the position of the chip temperature sensor 112 and the temperature of the NAND memory 110 and acquire the temperature of the NAND memory 110 corresponding to the temperature of the chip temperature sensor 112…”)
Yu teaches an improved erase method “for improving erase speed in non-volatile storage at low temperatures” (col 2 lines 31-35 of Yu) by adjusting erase voltages based on temperature. One embodiment of Yu teaches to have temperature sensor measure the current temperature, however, the temperature sensor is located at controller chip per teaching of col 5 lines 4-36 (col 5 lines 4-36 of Yu, “temperature-sensing circuit 115 could be located off the memory die 108, in the controller 122”).
Yu and Wang are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Wang before him, to modify the temperature dependent erase method of Yu to include the calculating temperature based on position of Wang, such that the controller (controller 122 in figure 1A) is further configured to ([0053] of Wang, “…chip temperature sensor 112 measures a temperature at a position between the NAND memories 110. ..The job manager 132 may pre-store a relationship between the position of the chip temperature sensor 112 and the temperature of the NAND memory 110 and acquire the temperature of the NAND memory 110 corresponding to the temperature of the chip temperature sensor 112…”): acquire information about a mounting position of the non-volatile memory chip (figure 1 of Wang, position of the chip temperature sensor 112 relative to memory chip), obtain (“acquire the temperature of the NAND memory 110” indicated in [0053] of Wang) a degree of heat influence (“relationship between the position of the chip temperature sensor 112 and “the temperature of the NAND memory 110” indicated in [0053] of Wang) from the controller to the non-volatile memory chip according to the information about the mounting position, apply the degree of heat influence (“acquire the temperature of the NAND memory 110” indicated in [0053] of Wang) as the temperature information to the second function (X axis in figure 10A/10B/10C of Yu) to obtain the deviation amount (difference of temperature in figure 10A/10B/10C of Yu), and update the correction parameter (Vsg in figure 10A/10B/10C of Yu) according to the obtained deviation amount, and the non-volatile memory chip is further configured to: measure the temperature of the non-volatile memory chip ([0053] of Wang, “…chip temperature sensor 112 measures a temperature at a position between the NAND memories 110. ..The job manager 132 may pre-store a relationship between the position of the chip temperature sensor 112 and the temperature of the NAND memory 110 and acquire the temperature of the NAND memory 110 corresponding to the temperature of the chip temperature sensor 112…”) and apply the measured temperature to the first function defined by the updated correction parameter received from the controller to determine the erase voltage (col 20 lines 29-40 of YU, “…the processor 122c could calculate a Vsg based on an equation that represents line 832 in FIG. 10B, or curve 836 in FIG. 10C…”), in order to further improve the device performance. 

Regarding claim 15, the combination of YU and Wang teaches the memory system according to claim 10, further comprising: a board (100A in figure 2 of Wang, [0027] of Wang, “…memory system 100 includes a board 100A …”) on which the non-volatile memory chips are mounted ([0027] of Wang, “…NAND memories 110-1, 110-2, 110-3, 110-4, 110-5, 110-6, 110-7, and 110-8…”), wherein each of the non-volatile memory chips is capable of measuring the temperature thereof ([0047] of Wang teaches the temperature sensor can be located on each memory chip, alternatively, [0053] of Wang teaches one temperature sensor could be located off chips and shared among plurality of chips, “…One chip temperature sensor 112 may be provided for a plurality of NAND memories 110…”, and temperature of each chip can be estimated, “…The job manager 132 estimates the temperature of the NAND memory 110 … may pre-store a relationship between the position of the chip temperature sensor 112 and the temperature of the NAND memory 110 and acquire the temperature of the NAND memory 110 corresponding to the temperature of the chip temperature sensor 112…”), the controller is further configured to: for each of the non-volatile memory chips, acquire information about a mounting position of the non-volatile memory chip (figure 1 of Wang, position of the chip temperature sensor 112 relative to each memory chip), obtain (“acquire the temperature of the NAND memory 110” indicated in [0053] of Wang) a degree of heat influence (“relationship between the position of the chip temperature sensor 112 and “the temperature of the NAND memory 110” indicated in [0053] of Wang) from the controller to the non-volatile memory chip according to the information about the mounting position, apply the degree of heat influence as the temperature information (“acquire the temperature of the NAND memory 110” indicated in [0053] of Wang) to the second function (X axis in figure 10A/10B/10C of Yu) to obtain the deviation amount (the amount of Vsg between current calculated temperature vs reference in figure 10B), and update the correction parameter (Vsg in figure 10A/10B/10C of Yu) according to the obtained deviation amount, and each of the non-volatile memory chips is further configured to: measure ([0053] of Wang, “…chip temperature sensor 112 measures a temperature at a position between the NAND memories 110. ..The job manager 132 may pre-store a relationship between the position of the chip temperature sensor 112 and the temperature of the NAND memory 110 and acquire the temperature of the NAND memory 110 corresponding to the temperature of the chip temperature sensor 112…”) the temperature of the non-volatile memory chip, and apply the measured temperature to the first function defined by the updated correction parameter received from the controller to determine the erase voltage (col 20 lines 29-40 of YU, “…the processor 122c could calculate a Vsg based on an equation that represents line 832 in FIG. 10B, or curve 836 in FIG. 10C…”)

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824